                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 1 of 30 Page ID #:1


                1
                      Robert J. Ounjian (SBN 210213)
                2     robert@czrlaw.com
                      Jonathan W. Hornberger (SBN 31144)
                3     jhornberger@czrlaw.com
                      CARPENTER, ZUCKERMAN & ROWLEY
                4     8827 West Olympic Boulevard
                      Beverly Hills, California 90211
                5     Tel: (310) 273-1230
                      Fax: (310) 858-1063
                6
                      Attorneys for Plaintiff M.S.
                7
                                           UNITED STATES DISTRICT COURT
                8

                9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                10     M.S., a minor by and through his              Case No.:
                       guardian ad litem JOHN
                11     SCHARTON,                                     PLAINTIFF’S COMPLAINT FOR
                                                                     DAMAGES FOR:
                12                       Plaintiff,
                                                                           1. DANGEROUS CONDITION OF
                13           v.                                               PUBLIC PROPERTY
                14     UNITED STATES OF AMERICA,                           2. GENERAL NEGLIGENCE
                       UNITED STATES ARMY CORPS
                15     OF ENGINEERS, an agency of the                      3. NEGLIGENCE/PREMISES
                       federal government, AGAPITO                            LIABILITY
                16     RAMIREZ, an individual, ALFRED
                       SOLIS, an individual, SHARYL
                17     SOLIS, an individual, and DOES 1              PLAINTIFF’S DEMAND FOR JURY
                       through 10,                                   TRIAL
                18
                                         Defendants.
                19

                20

                21

                22
                             Plaintiff M.S., a minor, by and through his guardian ad litem JOHN

                23    SCHARTON and his attorneys CARPENTER, ZUCKERMAN & ROWLEY, and
                24
                      under subject matter jurisdiction granted by 28 U.S.C. §§ 1331, 1332, 1346(b) and
                25

                26    1367, hereby complains and alleges against the Defendants UNITED STATES OF
   Carpenter,
Zuckerman &     27
     Rowley
                      AMERICA, UNITED STATES ARMY CORPS OF ENGINEERS, AGAPITO
                28

                                                                       1
                                          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 2 of 30 Page ID #:2


                1
                      RAMIREZ, ALFRED SOLIS and SHARYL SOLIS, and DOES 1 through 10 as
                2

                3     follows:
                4                                        INTRODUCTION
                5
                            1.     In this action, Plaintiff M.S. (hereinafter “Plaintiff”) seeks to recover
                6

                7     monetary damages for injuries he suffered as a result of the Defendants’ negligent
                8     ownership, control, construction, maintenance, design, supervision, and repair of
                9
                      two defective fences and the adjacent property that created a dangerous condition
                10

                11    for the public, generally, and children, in particular, along and near a drainage
                12    canal at or near the 1600 block of East 7th Street in Pomona, California believed to
                13
                      be called the San Antonio Wash.
                14

                15          2.     On March 12, 2017 at approximately 6:13 PM, Plaintiff was an eleven
                16
                      year old pedestrian on the property adjacent to or otherwise at or near the San
                17
                      Antonio Wash when he passed through an opening in one fence, and then placed
                18

                19    his hands on a second fence. This second fence moved or was otherwise defective
                20
                      and caused the Plaintiff to lose his balance and/or fall approximately twenty (20)
                21
                      feet to the concrete pavement at the bottom of the Wash.
                22

                23          3.     Upon information and belief, Defendant UNITED STATES OF
                24
                      AMERICA and UNITED STATES ARMY CORPS OF ENGINEERS (hereinafter
                25
                      collectively identified as “USA”) was granted an easement to the San Antonio
                26
   Carpenter,
Zuckerman &     27    Wash and adjacent property including the area where the Plaintiff was injured.
     Rowley
                28

                                                                       2
                                          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 3 of 30 Page ID #:3


                1
                      When “Defendant USA” is used in this Complaint, it means both Defendant
                2

                3     UNITED STATES OF AMERICA and Defendant UNITED STATES ARMY
                4     CORPOS OF ENGINEERS.
                5
                               4.   At all times relevant, Defendants AGAPITO RAMIREZ, and
                6

                7     ALFRED SOLIS and SHARYL SOLIS, and DOES 1 through 10, inclusive, owned
                8     property at and abutting the San Antonio Wash and the area at or near where the
                9
                      Plaintiff was injured.
                10

                11             5.   The Defendants’ wrongful conduct was a direct and proximate and
                12    legal cause of the injuries Claimant suffered as a result of falling approximately
                13
                      twenty (20) feet and landing on his feet on the concrete below, including bilateral
                14

                15    calcaneal fractures, with comminution in his left heel, and minimal displacement in
                16
                      his right heel.
                17
                                                                 PARTIES
                18

                19             6.   Plaintiff is, and at all times relevant herein was, a resident of the
                20
                      County of Los Angeles, State of California.
                21
                               7.   Defendant USA is a sovereign nation and an agency of the
                22

                23    government of the United States of America which, pursuant to the Federal Tort
                24
                      Claims Act, 28 U.S.C. § 2671, et seq., has subjected itself to the jurisdiction of this
                25
                      Court.
                26
   Carpenter,
Zuckerman &     27    ///
     Rowley
                28

                                                                        3
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 4 of 30 Page ID #:4


                1
                            8.      Upon information and belief, Defendant AGAPITO RAMIREZ
                2

                3     (hereinafter “RAMIREZ”) is, and at all times relevant herein was, domiciled in the
                4     County of Los Angeles, State of California.
                5
                            9.      Upon information and belief, Defendants ALFRED SOLIS and
                6

                7     SHARYL SOLIS (hereinafter “ALFRED and SHARYL SOLIS”) are, and at all
                8     times relevant herein were, domiciled in the County of Los Angeles, State of
                9
                      California.
                10

                11          10.     The true names and capacities of Defendants sued herein as Does 1
                12    through 10, inclusive, are unknown to Plaintiff, who therefore sues such
                13
                      Defendants by such fictitious names as permitted in Local Rule 19-1. Plaintiff
                14

                15    alleges that each fictitiously named Defendant acted or failed to act in such a
                16
                      manner that each has contributed in proximately causing the damages to Plaintiff
                17
                      as herein alleged. Plaintiff will seek leave of Court to amend this complaint to set
                18

                19    forth their true names and capacities when ascertained. Reference herein to
                20
                      Defendant(s) shall include reference to all Defendants, including all named and all
                21
                      fictitiously named defendants.
                22

                23          11.     Plaintiff is informed and believes, and based upon such information
                24
                      and belief alleges, that at all times relevant hereto, each Defendant was the owner,
                25
                      agent, employee or employer of each of its co-Defendants, and in doing the acts
                26
   Carpenter,
Zuckerman &     27    hereinafter mentioned, each Defendant was acting within the scope of its authority
     Rowley
                28

                                                                        4
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 5 of 30 Page ID #:5


                1
                      and with the permission and consent of its co-Defendants, and each of them, and
                2

                3     that said acts of each Defendant was ratified by said Defendant’s co-Defendants.
                4                                JURISDICTION AND VENUE
                5
                              12.   The jurisdiction of the court over the subject matter of this action is
                6

                7     predicated and based upon, without limitation, 28 U.S.C. §§ 1331, 1332, 1346 and
                8     1367.
                9
                              13.   Pursuant to 28 U.S.C. § 1391, venue is proper as a substantial part of
                10

                11    the events or omissions giving rise to the claim occurred within the jurisdiction of
                12    the United States District Court for the Central District of California.
                13
                              14.   On or about January 11, 2019, Plaintiff timely presented an
                14

                15    administrative claim to Defendant USA in accordance with 28 U.S.C. § 2675(a).
                16
                              15.   In a letter dated July 15, 2019, the United States Department of the
                17
                      Army, Tort Claims Division, on behalf of Defendant USA, sent a letter to counsel
                18

                19    for the Plaintiff notifying them of the agency’s rejection of Plaintiff’s claim.
                20
                                                                   FACTS
                21
                                                              A.      The Fall
                22

                23            16.   On or about March 12, 2017, at approximately 6:13 PM, Plaintiff was
                24
                      a pedestrian on property immediately adjacent to a drainage canal at or near the
                25
                      1600 block of East 7th Street in Pomona, California believed to be called the “San
                26
   Carpenter,
Zuckerman &     27    Antonio Wash.”
     Rowley
                28

                                                                        5
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 6 of 30 Page ID #:6


                1
                            17.      On that date, Plaintiff passed through an opening in one fence, and
                2

                3     then placed his hands on a second fence. This second fence moved or was
                4     otherwise defective and caused Plaintiff to lose his balance or fall approximately
                5
                      twenty (20) feet where he landed on his feet on the concrete pavement at the
                6

                7     bottom of the Wash.
                8           18.      Plaintiff sustained injuries in the fall.
                9
                            19.      Upon information and belief, Defendant USA was granted an
                10

                11    easement to the San Antonio Wash, the adjacent area, and the area where Plaintiff
                12    was injured.
                13
                            20.      At all times relevant herein, Defendant RAMIREZ and Defendants
                14

                15    ALFRED and SHARYL SOLIS owned property at and abutting the San Antonio
                16
                      Wash and Defendant USA’s easement thereon.
                17
                            21.      Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                18

                19    and DOES 1 through 10 inclusive, negligently owned, controlled, constructed,
                20
                      maintained, designed, supervised, and repaired two defective fences and
                21
                      negligently owned, controlled, maintained, designed, and supervised the adjacent
                22

                23    property that, together, created a dangerous condition for the public, generally, and
                24
                      children, in particular.
                25
                            22.      The first fence was torn, broken down, defective, not secure, open,
                26
   Carpenter,
Zuckerman &     27    and unreasonably ineffective in its primary objective of discouraging access to the
     Rowley
                28

                                                                          6
                                             PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 7 of 30 Page ID #:7


                1
                      property immediately adjacent to the San Antonio Wash, and improperly contained
                2

                3     an opening which provided improper guidance and signaling to children, and
                4     allowed children to pass into a dangerous area. The first fence was, further, an
                5
                      attractive nuisance.
                6

                7           23.    The first fence permitted Plaintiff to access the dangerous condition
                8     manifested by the second fence that was, itself, not properly secure, such that it
                9
                      caused Plaintiff to lose balance and fall.
                10

                11          24.    The dangerous condition manifested by the second fence was further
                12    caused and exacerbated by the lack of warnings and by the topography of the area,
                13
                      and also by the lack of other protective measures.
                14

                15          25.    The area with the dangerous condition lacked sufficient positive
                16
                      guidance to pedestrians, especially children.
                17
                            26.    The dangerous condition, the subject fencing, was maintained on
                18

                19    property open to the public for pedestrians.
                20
                            27.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                21
                      and DOES 1 through 10 inclusive, breached their duties of care and allowed the
                22

                23    dangerous condition, the subject fencing, to exist.
                24
                            28.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                25
                      and DOES 1 through 10 inclusive, had actual and constructive notice of the
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                          7
                                             PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 8 of 30 Page ID #:8


                1
                      dangerous condition, created the dangerous condition, and any reasonable
                2

                3     inspection would have identified the dangerous condition.
                4            29.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                5
                      and DOES 1 through 10 inclusive, negligently owned, repaired, inspected,
                6

                7     maintained, and controlled the dangerous condition and allowed Plaintiff, a minor,
                8     to enter the dangerous area and negligently failed to protect the Plaintiff, a minor,
                9
                      from falling in the canal and wash.
                10

                11           30.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                12    and DOES 1 through 10 inclusive, further willfully and/or maliciously failed to
                13
                      protect Plaintiff and his father or warn Plaintiff and his father about the dangerous
                14

                15    conditions on the property. The Defendants, without limitation, had actual and/or
                16
                      constructive knowledge of the peril to be apprehended; actual and/or constructive
                17
                      knowledge that the injury was a probable result of the danger; and conscious
                18

                19    failure to act to avoid the peril.
                20
                             31.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                21
                      and DOES 1 through 10 inclusive, further expressly invited Plaintiff to use the
                22

                23    property for recreational purposes.
                24
                             32.    The Plaintiff’s fall and resulting injury was caused by the dangerous
                25
                      condition created and/or maintained by the Defendants.
                26
   Carpenter,
Zuckerman &     27    ///
     Rowley
                28

                                                                         8
                                            PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 9 of 30 Page ID #:9


                1
                                                             B.       Damages
                2

                3           33.    As a factual and legal result of the Defendants’ negligence,
                4     carelessness, and reckless disregard for the safety of others, Plaintiff was injured in
                5
                      his health, strength and activity, and sustained injury to his body, nervous system,
                6

                7     and person, all of which have caused and continue to cause Plaintiff great mental,
                8     physical, and nervous pain and suffering and severe emotional distress.
                9
                            34.    As a factual and legal result of the aforementioned negligence,
                10

                11    Plaintiff has suffered damages in an amount which exceeds the minimum
                12    jurisdictional limits of this Court, according to proof at time of trial.
                13
                            35.    Plaintiff is informed and believes, and based upon such information
                14

                15    and belief, alleges that said injuries will result in some permanent disability to
                16
                      Plaintiff, all to his general damages in a sum which exceeds the minimum
                17
                      jurisdictional limits of this Court, according to proof at time of trial.
                18

                19          36.    As a further factual and legal result of the Defendants’ negligence,
                20
                      carelessness, and reckless disregard for the safety of others, Plaintiff was required
                21
                      to and will have to employ physicians and surgeons for medical examinations,
                22

                23    treatments and/or care of said injuries. Plaintiff will ask leave of court to amend
                24
                      this Complaint to set forth the correct amount of medical and incidental expenses
                25
                      when the same are fully and finally ascertained.
                26
   Carpenter,
Zuckerman &     27    ///
     Rowley
                28

                                                                        9
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 10 of 30 Page ID #:10


                1
                           37.    As a further factual and legal result of the acts of Defendants USA,
                2

                3    RAMIREZ, and ALFRED and SHARYL SOLIS, and DOES 1 through 10
                4    inclusive, Plaintiff was prevented from attending to his usual occupation and his
                5
                     earning capacity was greatly impaired. Plaintiff’s exact total loss of earnings is not
                6

                7    yet ascertained. Further, Plaintiff’s exact loss of future earning and loss of earning
                8    capacity are not yet ascertained. Plaintiff will seek to amend this complaint at such
                9
                     time as the amount is ascertained.
                10

                11                                             COUNT I
                12
                                 DANGEROUS CONDITION OF PUBLIC PROPERTY
                13
                       (Against Defendant UNITED STATES OF AMERICA, UNITED STATES
                14
                                          ARMY CORPS OF ENGINEERS)
                15
                           38.    Plaintiff repeats and re-alleges as though fully set forth at length and
                16

                17   incorporates herein by reference all of the allegations and statements contained in
                18
                     this Complaint.
                19
                           39.    At all times mentioned herein, Defendant USA was a duly-formed
                20

                21   public entity in accord with the Constitution of the United States of America.
                22
                           40.    The Plaintiff is informed and believes that Defendant USA had
                23
                     ongoing and continuous ownership and/or control over, and responsibility for,
                24

                25   among other things, the San Antonio Wash, nearby fences, and nearby land.
                26
   Carpenter,              41.    The incident alleged herein was caused by, without limitation, a
Zuckerman &     27
     Rowley
                     dangerous condition of public property for pedestrians.
                28

                                                                     10
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 11 of 30 Page ID #:11


                1
                           42.    At all times mentioned herein, Defendant USA, and its agents,
                2

                3    representatives and employees, breached its duty of care and allowed a dangerous
                4    condition to exist and continue in the following respects, without limitation.
                5
                           43.    The Defendants negligently owned, repaired, inspected, maintained,
                6

                7    and controlled the subject fencing in a dangerous condition, such that it allowed a
                8    minor to enter into a dangerous area and failed to protect the minor from falling
                9
                     into the canal and wash. The dangerous condition of the area was further caused
                10

                11   and/or exacerbated by, without limitation, the lack of warnings, the topography of
                12   the area, the lack of positive guidance to pedestrians, and lack of other protective
                13
                     measures.
                14

                15         44.    The fall giving rise to this claim was caused by, without limitation, the
                16
                     dangerous condition of public property for pedestrians:
                17
                                  a.    The San Antonio Wash and adjacent property and fences were
                18

                19   dangerous and defectively planned, designed, drafted, engineered, constructed and
                20
                     positioned, and was not approved in accordance with standard procedure,
                21
                     regulations, and statutes (thereby violating same), or it could not reasonably have
                22

                23   been approved by the appropriate and responsible governmental entity or any
                24
                     delegates and agents thereof.
                25
                                  b.    To the extent that the design for the San Antonio Wash and
                26
   Carpenter,
Zuckerman &     27   adjacent property and fences were approved, if any approval was requested and
     Rowley
                28

                                                                     11
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 12 of 30 Page ID #:12


                1
                     given, the requesting and responding authorities, delegates, and agents were
                2

                3    incompetent and/or failed to possess the requisite skills and expertise to render a
                4    reasonable evaluation of the benefits, risks, and dangers of the plan as submitted or
                5
                     amended and approved.
                6

                7                 c.       To the extent that the design was approved, said approval was
                8    unreasonable and constituted a manifest abuse of discretion, or was otherwise
                9
                     negligent, reckless, and in conscious disregard of applicable engineering standards
                10

                11   and conditions then existing or reasonably contemplated to exist in the future, once
                12   said design was implemented.
                13
                                  d.       The San Antonio Wash and adjacent property and fences were
                14

                15   at all times dangerous, improperly and defectively maintained, managed, inspected,
                16
                     installed, repaired, modified, reviewed, and evaluated, if in fact it was maintained,
                17
                     managed, inspected, installed, repaired, modified, reviewed, and evaluated. To the
                18

                19   extent that such functions were not performed, they should have been, and to the
                20
                     extent that they were performed, they were done improperly, negligently,
                21
                     recklessly, and violated applicable engineering standards and regulations.
                22

                23                e.       Among the conditions of the San Antonio Wash and adjacent
                24
                     property and fences that were defectively and negligently maintained, managed,
                25
                     controlled, inspected, installed, repaired, modified, reviewed, and evaluated are,
                26
   Carpenter,
Zuckerman &     27   without limitation:
     Rowley
                28

                                                                       12
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 13 of 30 Page ID #:13


                1
                                        i.          Deficient sight-lines / insufficient line of sight;
                2

                3                      ii.          Lack of signage;
                4                     iii.          Lack of warnings;
                5
                                      iv.           Lack of illumination;
                6

                7                      v.           Topography of the area;
                8                     vi.           Fences that were in dangerous condition;
                9
                                     vii.           Fences that allowed minors to pass through and did not
                10

                11                                  have positive guidance to restrict their movement;
                12                  viii.           Fences that did not protect pedestrians from falling into
                13
                                                    the canal and wash;
                14

                15                    ix.           Vegetation in the area that was in a dangerous condition;
                16
                                                    and
                17
                                       x.           Lack of other protective measures.
                18

                19         45.    Defendant USA violated its duty to the Plaintiff and to the public at
                20
                     large when it failed to own, operate, maintain, inspect, construct, and repair the
                21
                     San Antonio Wash and adjacent property and fences in a reasonably safe manner.
                22

                23   The Defendant’s negligence and misconduct includes, but is not limited to,
                24
                     negligent ownership, control, construction, maintenance, inspection, placement,
                25
                     supervision, repairs, design, modifications of the location, shrubbery/plants/trees,
                26
   Carpenter,
Zuckerman &     27   lights, fences, easements, and vegetation. The location was unsafe because of
     Rowley
                28

                                                                         13
                                             PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 14 of 30 Page ID #:14


                1
                     improper materials used. The adjacent property was improperly maintained. The
                2

                3    position, geometry, and design of the location impaired pedestrians’ views.
                4          46.    Defendant USA further failed to warn against a non-obvious and
                5
                     concealed trap.
                6

                7          47.    Defendant USA further failed to properly supervise, educate, train,
                8    monitor and test workers, including employees and agents who were responsible
                9
                     for doing the acts and tasks above.
                10

                11         48.    Defendant USA failed to warn of these known risks and hazards,
                12   some of which were created by the Defendant and some of which existed for a
                13
                     sufficient period of time for the agency to provide warnings and/or remove the risk
                14

                15   or hazard. Defendant USA failed to warn of previous similar incidents.
                16
                           49.    Notice of these dangerous conditions, among others, was manifest,
                17
                     and further given by numerous similar incidents occurring in this region and in
                18

                19   areas with a similar design so as to afford Defendant USA a reasonable time to
                20
                     devise and implement cost-efficient safety measures, either eliminating the existing
                21
                     great risk of harm or rendering it reasonable. No reasonable corrections were ever
                22

                23   undertaken or completed.
                24
                           50.    Any plan or design of the location became dangerous, without
                25
                     limitation, because of a change in the conditions, including physical conditions;
                26
   Carpenter,
Zuckerman &     27   Defendant USA had actual and constructive notice of the dangerous condition thus
     Rowley
                28

                                                                     14
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 15 of 30 Page ID #:15


                1
                     created; and the Defendant had a reasonable time to obtain the funds to carry out
                2

                3    the necessary remedial work to bring the property back into conformity with a
                4    reasonable design or plan and/or implement an intermediate remedial measure and
                5
                     Defendant has not reasonably attempted to provide adequate warnings.
                6

                7          51.    Defendant USA voluntarily undertook to install warning signals,
                8    lights, signs, markings, illumination, demarcations, and distinctive markings and
                9
                     invited the public to justifiably rely upon them. Such warning signals, lights,
                10

                11   signs, markings, illumination, demarcations, and distinctive markings
                12   malfunctioned and confused and mislead pedestrians.
                13
                           52.    Defendant USA willfully and/or maliciously failed to protect Plaintiff
                14

                15   and his father or warn Plaintiff and his father about the dangerous conditions on
                16
                     the property. Defendant USA, without limitation, had actual and/or constructive
                17
                     knowledge of the peril to be apprehended; actual and/or constructive knowledge
                18

                19   that the injury was a probable result of the danger; and conscious failure to act to
                20
                     avoid the peril.
                21
                           53.    Defendant USA expressly invited Plaintiff to use the property for
                22

                23   recreational purposes.
                24
                           54.    Plaintiff’s injuries were a direct, proximate, and legal result of the
                25
                     negligence, acts and omissions by Defendant USA.
                26
   Carpenter,
Zuckerman &     27   ///
     Rowley
                28

                                                                     15
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 16 of 30 Page ID #:16


                1
                           55.    As a direct, proximate, and legal cause of Defendant USA’s wrongful
                2

                3    conduct, Plaintiff suffered foreseeable, past and future physical and emotional
                4    injuries, general, special, and incidental damages in an amount according to proof
                5
                     by in excess of the jurisdictional requirements of this court.
                6

                7          56.    As a further direct, proximate, and legal result of the acts and
                8    omissions by Defendant USA, Plaintiff was required to and did employ, and will
                9
                     continue to employ, physicians, surgeons, and other medical and psychological
                10

                11   personnel to treat and care for him. He has incurred additional healthcare expenses
                12   for hospital bills and other incidental expenses. Said damages are in a sum the
                13
                     exact amounts of which are not yet known to Plaintiff, but which amounts will be
                14

                15   proved at the time of trial.
                16
                           57.    As a further direct and proximate result of the acts and omissions of
                17
                     Defendant USA, Plaintiff has suffered and will continue to suffer lost future
                18

                19   earnings and income, and/or a diminution of their future earning capacity. Said
                20
                     damages are in a sum the exact amounts of which are not yet known to Plaintiff,
                21
                     but which amounts will be proved at the time of trial.
                22

                23         58.    As a further direct and proximate result of the acts and omissions of
                24
                     Defendant USA, Plaintiff has suffered and will continue to suffer a loss of an
                25
                     ability to provide household services. Said damages are in a sum the exact amounts
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                      16
                                          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 17 of 30 Page ID #:17


                1
                     of which are not yet known to Plaintiff, but which amounts will be proved at the
                2

                3    time of trial.
                4           59.       As a further direct and proximate result of the acts and omissions of
                5
                     Defendant USA, Plaintiff has suffered and will continue to suffer in the future:
                6

                7    physical pain, mental suffering, loss of enjoyment of life, disfigurement, physical
                8    impairment, inconvenience, grief, anxiety, humiliation, and emotional distress.
                9
                     Said damages are in a sum the exact amounts of which are not yet known to
                10

                11   Plaintiff, but which amounts will be proved at the time of trial.
                12
                                                                  COUNT II
                13
                                                      GENERAL NEGLIGENCE
                14

                15    (Against Defendants UNITED STATES OF AMERICA, UNITED STATES
                      ARMY CORPS OF ENGINEERS, AGAPITO RAMIREZ, ALFRED SOLIS
                16
                                   and SHARYL SOLIS, and DOES 1 through 10)
                17
                            60.       Plaintiff repeats and re-alleges as though fully set forth at length and
                18

                19   incorporates herein by reference all of the allegations and statements contained in
                20
                     this Complaint.
                21
                            61.       Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                22

                23   and DOES 1 through 10, inclusive, by their acts and omissions to act, negligently
                24
                     caused physical injuries to Plaintiff which occurred on or about March 12, 2017,
                25
                     along the San Antonio Wash and adjacent property and fences in the City of
                26
   Carpenter,
Zuckerman &     27   Pomona and/or the County of Los Angeles, which were owned/maintained/leased/
     Rowley
                28

                                                                         17
                                             PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 18 of 30 Page ID #:18


                1
                     controlled by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                2

                3    and DOES 1 through 10, inclusive.
                4          62.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                5
                     and DOES 1 through 10, inclusive, negligently owned, controlled, constructed,
                6

                7    maintained, designed, supervised, and repaired two defective fences and the
                8    adjacent property along the San Antonio Wash that created a dangerous condition
                9
                     for the public, generally, and children, in particular.
                10

                11         63.    The first fence was torn, broken down, defective, not secure, open,
                12   and unreasonably ineffective in their primary purposes of discouraging access to
                13
                     the property adjacent to the San Antonio Wash, and improperly contained an
                14

                15   opening which provided improper guidance and signaling to children, and allowed
                16
                     children to pass into the dangerous area adjacent to the San Antonio Wash, thereby
                17
                     creating an attractive nuisance, and permitting Plaintiff to access the dangerous
                18

                19   condition manifested by the second fence.
                20
                           64.    The second fence was not properly secure, such that it caused Plaintiff
                21
                     to lose balance and fall.
                22

                23         65.    The fences along this portion of the San Antonio Wash were in a
                24
                     condition of disrepair, torn, broken down, defective, not secure, open, and
                25
                     unreasonably ineffective in their primary purposes of discouraging access to the
                26
   Carpenter,
Zuckerman &     27   property adjacent to the San Antonio Wash and preventing falls into the Wash as a
     Rowley
                28

                                                                      18
                                          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 19 of 30 Page ID #:19


                1
                     result of the negligence and carelessness of Defendants, which condition had
                2

                3    existed for several years prior to the March 12, 2017 incident.
                4          66.    The property adjacent to the San Antonio Wash where Plaintiff fell
                5
                     was made dangerous by the condition of the fences, the lack of warnings and the
                6

                7    topography of the area, and the lack of other protective measures.
                8          67.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                9
                     and DOES 1 through 10, inclusive, had non-delegable duties to maintain the two
                10

                11   fences and the adjacent property in a reasonably safe condition and had actual
                12   notice of the foregoing unsafe, unreasonable, hazardous, and/or defective
                13
                     conditions of the fences and adjacent property prior to the incident, because they
                14

                15   and/or their employees created and/or observed these foregoing conditions of the
                16
                     fence and adjacent property prior to the incident.
                17
                           68.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                18

                19   and DOES 1 through 10, inclusive, also had constructive notice of the foregoing
                20
                     unsafe, unreasonable, hazardous, and/or defective conditions of the fences and
                21
                     adjacent property prior to the incident, because these foregoing conditions had
                22

                23   existed for several years prior to the incident and a reasonable inspection of the
                24
                     fences and adjacent property would have therefore discovered these unsafe,
                25
                     unreasonable, hazardous, and/or defective conditions.
                26
   Carpenter,
Zuckerman &     27   ///
     Rowley
                28

                                                                     19
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 20 of 30 Page ID #:20


                1
                           69.    Defendants RAMIREZ, and ALFRED and SHARYL SOLIS, and
                2

                3    DOES 1 through 10, inclusive, breached their duty of reasonable care and were
                4    negligent and failed to exercise reasonable care, among other ways and without
                5
                     limitation, by failing to notify Defendant USA, the City of Pamona and/or County
                6

                7    of Los Angeles, prior to the incident, that the fences adjacent to the San Antonio
                8    Wash and to their properties were torn, broken down, defective, not secure, open,
                9
                     and unreasonably ineffective in their primary purposes of discouraging access to
                10

                11   the property adjacent to the San Antonio Wash and preventing falls into the Wash;
                12   by their activities in creating the unsafe, unreasonable, defective, and/or hazardous
                13
                     condition of the fences and adjacent property, by causing and allowing them to be
                14

                15   torn, broken down, defective, not secure, open, and unreasonably ineffective in
                16
                     their primary purposes; by failing to warn Plaintiff and the public about the
                17
                     existence of the hazardous condition of these fences and the adjacent property; and
                18

                19   also by failing to take other protective measures.
                20
                           70.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                21
                     and DOES 1 through 10, inclusive, further willfully and/or maliciously failed to
                22

                23   protect Plaintiff and his father or warn Plaintiff and his father about the dangerous
                24
                     conditions on the property. The Defendants, without limitation, had actual and/or
                25
                     constructive knowledge of the peril to be apprehended; actual and/or constructive
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                     20
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 21 of 30 Page ID #:21


                1
                     knowledge that the injury was a probable result of the danger; and conscious
                2

                3    failure to act to avoid the peril.
                4           71.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                5
                     and DOES 1 through 10, inclusive, further expressly invited Plaintiff to use the
                6

                7    property for recreational purposes.
                8           72.    On March 12, 2017, Plaintiff was a pedestrian at the end of the 1600
                9
                     block of East 7th Street in Pomona, California, at or near the San Antonio Wash,
                10

                11   and adjacent to the private properties that were owned, leased, and/or controlled
                12   by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS, and DOES
                13
                     1 through 10, inclusive. Plaintiff was exercising ordinary and reasonable care,
                14

                15   when he passed through an opening in one fence, and then placed his hands on a
                16
                     second fence. The second fence moved or was otherwise defective and caused
                17
                     Plaintiff to lose his balance and/or fall approximately twenty (20) feet to the
                18

                19   concrete pavement at the bottom of the San Antonio Wash.
                20
                            73.    As a result of this incident, Plaintiff sustained serious injuries to his
                21
                     body which has resulted in substantial medical care and treatment; which will
                22

                23   require future medical care and treatment; and which has and will continue to
                24
                     result in substantial pain, suffering, and distress.
                25
                            74.    This incident and Plaintiff’s resulting physical injuries, past and future
                26
   Carpenter,
Zuckerman &     27   medical care and treatment, and past and future pain, suffering, and distress were
     Rowley
                28

                                                                       21
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 22 of 30 Page ID #:22


                1
                     directly and proximately caused by the negligent acts or omissions to act of
                2

                3    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS, and DOES 1
                4    through 10, inclusive.
                5
                            75.    As a direct, proximate, and legal cause of the negligent acts and
                6

                7    omissions by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                8    and DOES 1 through 10, inclusive, Plaintiff suffered foreseeable, past and future,
                9
                     physical and emotional injuries, general, special and incidental damages in an
                10

                11   amount according to proof in excess of the jurisdictional limit of this case.
                12          76.    As a further direct, proximate, and legal result of the negligent acts
                13
                     and omissions by Defendants USA, RAMIREZ, and ALFRED and SHARYL
                14

                15   SOLIS, and DOES 1 through 10, inclusive, as alleged herein, Plaintiff was
                16
                     required to and did employ physicians, surgeons, and other medical personnel to
                17
                     treat and care for him, and incurred additional medical expenses for hospital bills
                18

                19   and other incidental medical expenses. Said damages are in a sum the exact
                20
                     amounts of which are not yet known to Plaintiff, but which amounts will be proved
                21
                     at the time of trial.
                22

                23          77.    As a further direct and proximate result of the negligent acts and
                24
                     omissions by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                25
                     and DOES 1 through 10, inclusive, as alleged herein, Plaintiff has suffered and will
                26
   Carpenter,
Zuckerman &     27   continue to suffer lost future earnings and income, and/or a diminution of his
     Rowley
                28

                                                                         22
                                             PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 23 of 30 Page ID #:23


                1
                     future earning capacity. Said damages are in a sum the exact amounts of which are
                2

                3    not yet known to Plaintiff, but which amounts will be proved at the time of trial.
                4                                            COUNT III
                5
                                         NEGLIGENCE/PREMISES LIABILITY
                6

                7     (Against Defendants UNITED STATES OF AMERICA, UNITED STATES
                      ARMY CORPS OF ENGINEERS, AGAPITO RAMIREZ, ALFRED SOLIS
                8                  and SHARYL SOLIS, and DOES 1 through 10)
                9
                           78.    Plaintiff repeats and re-alleges as though fully set forth at length and
                10

                11   incorporates herein by reference all of the allegations and statements contained in
                12   this Complaint.
                13
                           79.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                14

                15   and DOES 1 through 10, inclusive, by their acts and omissions to act, negligently
                16
                     caused physical injuries to Plaintiff on March 12, 2017, on property along and
                17
                     abutting the San Antonio Wash at or near the 1600 block of East 7th Street in
                18

                19   Pomona, California, and the Defendant USA’s easement thereon.
                20
                           80.    The property where the Plaintiff fell was owned/maintained/
                21
                     leased/controlled by Defendants.
                22

                23         81.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                24
                     and DOES 1 through 10, inclusive, negligently owned, controlled, constructed,
                25
                     maintained, designed, supervised, and repaired two defective fences and the
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                     23
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 24 of 30 Page ID #:24


                1
                     adjacent property along the San Antonio Wash that created a dangerous condition
                2

                3    for the public, generally, and children, in particular.
                4          82.    The first fence was torn, broken down, defective, not secure, open,
                5
                     and unreasonably ineffective in their primary purposes of discouraging access to
                6

                7    the property adjacent to the San Antonio Wash, and improperly contained an
                8    opening which provided improper guidance and signaling to children, and allowed
                9
                     children to pass into the dangerous area adjacent to the San Antonio Wash, thereby
                10

                11   creating an attractive nuisance, and permitting Plaintiff to access the dangerous
                12   condition manifested by the second fence.
                13
                           83.    The second fence was not properly secure, such that it caused Plaintiff
                14

                15   to lose balance and fall.
                16
                           84.    The fences along this portion of the San Antonio Wash were in a
                17
                     condition of disrepair, torn, broken down, defective, not secure, open, and
                18

                19   unreasonably ineffective in their primary purposes of discouraging access to the
                20
                     property adjacent to the San Antonio Wash and preventing falls into the Wash as a
                21
                     result of the negligence and carelessness of Defendants, which condition had
                22

                23   existed for several years prior to the March 12, 2017 incident.
                24
                           85.    The property adjacent to the San Antonio Wash where Plaintiff fell
                25
                     was made dangerous by the condition of the fences, the lack of warnings and the
                26
   Carpenter,
Zuckerman &     27   topography of the area, and the lack of other protective measures.
     Rowley
                28

                                                                      24
                                          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 25 of 30 Page ID #:25


                1
                           86.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                2

                3    and DOES 1 through 10, inclusive, had non-delegable duties to maintain the two
                4    fences and the adjacent property in a reasonably safe condition and had actual
                5
                     notice of the foregoing unsafe, unreasonable, hazardous, and/or defective
                6

                7    conditions of the fences and adjacent property prior to the incident, because they
                8    and/or their employees created and/or observed these foregoing conditions of the
                9
                     fence and adjacent property prior to the incident.
                10

                11         87.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                12   and DOES 1 through 10, inclusive, also had constructive notice of the foregoing
                13
                     unsafe, unreasonable, hazardous, and/or defective conditions of the fences and
                14

                15   adjacent property prior to the incident, because these foregoing conditions had
                16
                     existed for several years prior to the incident and a reasonable inspection of the
                17
                     fences and adjacent property would have therefore discovered these unsafe,
                18

                19   unreasonable, hazardous, and/or defective conditions.
                20
                           88.    Defendants RAMIREZ, and ALFRED and SHARYL SOLIS, and
                21
                     DOES 1 through 10, inclusive, breached their duty of reasonable care and were
                22

                23   negligent and failed to exercise reasonable care, among other ways and without
                24
                     limitation, by failing to notify Defendant USA, the City of Pamona and/or County
                25
                     of Los Angeles, prior to the incident, that the fences adjacent to the San Antonio
                26
   Carpenter,
Zuckerman &     27   Wash and to their properties were torn, broken down, defective, not secure, open,
     Rowley
                28

                                                                     25
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 26 of 30 Page ID #:26


                1
                     and unreasonably ineffective in their primary purposes of discouraging access to
                2

                3    the property adjacent to the San Antonio Wash and preventing falls into the Wash;
                4    by their activities in creating the unsafe, unreasonable, defective, and/or hazardous
                5
                     condition of the fences and adjacent property, by causing and allowing them to be
                6

                7    torn, broken down, defective, not secure, open, and unreasonably ineffective in
                8    their primary purposes; by failing to warn Plaintiff and the public about the
                9
                     existence of the hazardous condition of these fences and the adjacent property; and
                10

                11   also by failing to take other protective measures.
                12          89.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                13
                     and DOES 1 through 10, inclusive, further willfully and/or maliciously failed to
                14

                15   protect Plaintiff and his father or warn Plaintiff and his father about the dangerous
                16
                     conditions on the property. The Defendants, without limitation, had actual and/or
                17
                     constructive knowledge of the peril to be apprehended; actual and/or constructive
                18

                19   knowledge that the injury was a probable result of the danger; and conscious
                20
                     failure to act to avoid the peril.
                21
                            90.    Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                22

                23   and DOES 1 through 10, inclusive, further expressly invited Plaintiff to use the
                24
                     property for recreational purposes.
                25
                            91.    On March 12, 2017, Plaintiff was a pedestrian at the end of the 1600
                26
   Carpenter,
Zuckerman &     27   block of East 7th Street in Pomona, California, at or near the San Antonio Wash,
     Rowley
                28

                                                                       26
                                           PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 27 of 30 Page ID #:27


                1
                     and adjacent to the private properties that were owned, leased, and/or controlled
                2

                3    by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS, and DOES
                4    1 through 10, inclusive. Plaintiff was exercising ordinary and reasonable care,
                5
                     when he passed through a notorious and open and obvious opening in the first
                6

                7    fence, and thereafter, at approximately 6:13 PM, while exercising ordinary and
                8    reasonable care, Plaintiff placed his hands on the second fence, which was also
                9
                     defective and poorly maintained, and otherwise manifested an unsafe condition,
                10

                11   and which caused Plaintiff to lose his balance and/or fall approximately twenty
                12   (20) feet down, where he landed on his feet on the concrete pavement at the bottom
                13
                     of the San Antonio Wash.
                14

                15         92.    As a result of his fall, Plaintiff sustained serious injuries to his body
                16
                     which has resulted in substantial medical care and treatment; which will require
                17
                     future medical care and treatment; and which has and will continue to result in
                18

                19   substantial pain, suffering, and distress.
                20
                           93.    This incident and Plaintiff’s resulting physical injuries, past and future
                21
                     medical care and treatment, and past and future pain, suffering, and distress were
                22

                23   directly and proximately caused by the negligent acts or omissions to act of
                24
                     Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS, and DOES 1
                25
                     through 10, inclusive.
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                      27
                                          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 28 of 30 Page ID #:28


                1
                            94.    As a direct, proximate, and legal cause of the negligent acts and
                2

                3    omissions by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                4    and DOES 1 through 10, inclusive, Plaintiff suffered foreseeable, past and future,
                5
                     physical and emotional injuries, general, special and incidental damages in an
                6

                7    amount according to proof in excess of the jurisdictional limit of this case.
                8           95.    As a further direct, proximate, and legal result of the negligent acts
                9
                     and omissions by Defendants USA, RAMIREZ, and ALFRED and SHARYL
                10

                11   SOLIS, and DOES 1 through 10, inclusive, as alleged herein, Plaintiff was
                12   required to and did employ physicians, surgeons, and other medical personnel to
                13
                     treat and care for him, and incurred additional medical expenses for hospital bills
                14

                15   and other incidental medical expenses. Said damages are in a sum the exact
                16
                     amounts of which are not yet known to Plaintiff, but which amounts will be proved
                17
                     at the time of trial.
                18

                19          96.    As a further direct and proximate result of the negligent acts and
                20
                     omissions by Defendants USA, RAMIREZ, and ALFRED and SHARYL SOLIS,
                21
                     and DOES 1 through 10, inclusive, Plaintiff has suffered and will continue to
                22

                23   suffer lost future earnings and income, and/or a diminution of his future earning
                24
                     capacity. Said damages are in a sum the exact amounts of which are not yet known
                25
                     to Plaintiff, but which amounts will be proved at the time of trial.
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                         28
                                             PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 29 of 30 Page ID #:29


                1
                                                  PRAYER FOR DAMAGES
                2

                3          WHEREFORE, Plaintiff M.S. prays for judgment against Defendants
                4    UNITED STATES OF AMEIRCA and the UNITED STATES ARMY CORPS OF
                5
                     ENGINEERS, AGAPITO RAMIREZ, ALFRED SOLIS and SHARYL SOLIS,
                6

                7    and DOES 1 through 10, inclusive, and each of them, as follows:
                8          A.    For general damages according to proof in an amount exceeding the
                9
                           minimum jurisdiction of this court and for special damages including,
                10

                11         without limitation, for medical expenses, medication, loss of earnings, loss
                12         of earning capacity, future loss of earnings, future medical expenses, and
                13
                           other out-of-pocket expenses and economic damages in an amount according
                14

                15         to proof at time of trial in excess of $5,000,000.00;
                16
                           B.    For costs of suit incurred herein; and
                17
                           C.    For such other and further relief as the court may deem proper.
                18

                19

                20   Dated: January 13, 2020              CARPENTER, ZUCKERMAN & ROWLEY
                21
                                                          By:            /s/ Robert J. Ounjian
                22                                                 Robert J. Ounjian
                                                                   8827 West Olympic Boulevard
                23
                                                                   Beverly Hills, California 90211
                24                                                 T: (310) 273-1230
                                                                   F: (310) 858-1063
                25
                                                                   Attorneys for Plaintiff, M.S.
                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                     29
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00361 Document 1 Filed 01/13/20 Page 30 of 30 Page ID #:30


                1
                                                    JURY TRIAL DEMAND
                2
                           Plaintiff M.S. hereby demands a trial by jury on all causes of action.
                3

                4

                5    Dated: January 13, 2020              CARPENTER, ZUCKERMAN & ROWLEY
                6
                                                          By:            /s/ Robert J. Ounjian
                7                                                  Robert J. Ounjian
                8
                                                                   8827 West Olympic Boulevard
                                                                   Beverly Hills, California 90211
                9                                                  T: (310) 273-1230
                10
                                                                   F: (310) 858-1063
                                                                   Attorneys for Plaintiff, M.S.
                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
   Carpenter,
Zuckerman &     27
     Rowley
                28

                                                                     30
                                         PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
